The questions raised turned upon the proper construction of § 219 of the Code, and the judges consulted by Campbell, J,, were all of opinion that, upon a motion to dissolve an injunction *610order granted during the pendency of an action under the last clause of that section, the only question to be considered is, that of fraudulent intent. Affidavits denying the debt sworn to by the plaintiff, cannot properly be received. They were also of opinion, that the effect of the temporary injunction, that can alone be properly granted in such a case, is not to restrain any removal or disposition whatever "of the defendant’s property, but only such a removal or disposition with an intent to defraud creditors. The words of the clause under consideration are, “when during the pendency of an action, it shall appear by affidavit, that the defendant threatens, or is about to remove or dispose of his property with intent to defraud his creditors, -a temporary injunction may be granted to restrain such removal or disposition.”